Title: [Diary entry: 14 February 1760]
From: Washington, George
To: 

Thursday Feby. 14th. Mr. Clifton came here and we conditiond for his Land viz., if he is not bound by some prior engagement. I am to have all his Land in the Neck (500 Acres about his house excepted) and the Land commonly calld Brents for 1600 £ Curry. He getting Messrs. Digges &ca. to join in making me a good & less Colo. Carlyle will let me have his Land adjoining Brents at half a Pistole an Acre. Visited my Quarters and saw a plant patch burnt at the Mill.  Brought home 4003 lbs. of Hay from Mr. Digges’s. The Southerly wind still continued to blow fresh till abt. 9 Oclock at Night and then it suddenly changed to No. Et. Clouded up, and threatned Rain every moment.